DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 and 11/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-2 have been allowed.
	Claim 1 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany N. Adigwe on 05/19/2022.
	Examiner Amendment to the claims as below:
	Claim.1 (Currently Amended) An electric power steering system comprising: an electric motor configured to apply motor torque to a steering system; a rotational angle detection unit configured to detect a rotational angle of the electric motor; a current detection circuit configured to detect a motor current that flows through the electric motor; a steering torque detection unit configured to detect or estimate steering torque applied to the steering system; a target torque setting unit configured to set target torque for the electric motor based on an automatic steering angle command value; a current command value setting unit configured to set a current command value corresponding to the target torque; and a current control unit configured to cause the motor current to follow the current command value, wherein: the target torque setting unit includes a basic target torque setting unit, a first compensation value computation unit, a second compensation value computation unit, and a correction unit; the basic target torque setting unit is configured to set basic target torque for the electric motor such that the rotational angle of the electric motor follows the automatic steering angle command value; the first compensation value computation unit is configured to set a first compensation value based on the steering torque; -2-Application No. 16/872,468 the second compensation value computation unit is configured to compute a second compensation value either based on the motor torque, the rotational angle, and the steering torque, or based on the target torque, the rotational angle, and the steering torque, the second compensation value being an estimated value of disturbance torque other than the steering torque that acts on the steering system; the correction unit is configured to correct the basic target torque using the first compensation value and the second compensation value; a second compensation value based on the motor torque, the rotational angle, and the steering torqueor a second compensation value based on the target torque, the rotational angle, and the steering torque.
	Claim.2 (Original) The electric power steering system according to claim 1, wherein the first compensation value computation unit includes a weight setting unit that sets a weight and a multiplication unit that computes the first compensation value by multiplying the steering torque by the weight.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Oya (US20150225018A1).
Oya discloses the device has a current compensation value computation unit for computing a current compensation value for compensating a target current value based on lateral deviation and lateral deviation variation rate acquired by an information acquisition unit such that the lateral deviation and lateral deviation variation rate approaches zero. A target current value computation unit computes the current value by compensating the current value set by a current value setting unit with the compensation value. A control unit controls drive unit of an electric motor based on the current value.
In regards to claim 1, Oya either individually or in combination with other prior art fails to teach or render obvious an electric motor configured to apply motor torque to a steering system; a rotational angle detection unit configured to detect a rotational angle of the electric motor; a current detection circuit configured to detect a motor current that flows through the electric motor; a steering torque detection unit configured to detect or estimate steering torque applied to the steering system; a target torque setting unit configured to set target torque for the electric motor based on an automatic steering angle command value; a current command value setting unit configured to set a current command value corresponding to the target torque; and a current control unit configured to cause the motor current to follow the current command value, wherein: the target torque setting unit includes a basic target torque setting unit, a first compensation value computation unit, a second compensation value computation unit, and a correction unit; the basic target torque setting unit is configured to set basic target torque for the electric motor such that the rotational angle of the electric motor follows the automatic steering angle command value; the first compensation value computation unit is configured to set a first compensation value based on the steering torque; -2-Application No. 16/872,468 the second compensation value computation unit is configured to compute a second compensation value either based on the motor torque, the rotational angle, and the steering torque, or based on the target torque, the rotational angle, and the steering torque, the second compensation value being an estimated value of disturbance torque other than the steering torque that acts on the steering system; the correction unit is configured to correct the basic target torque using the first compensation value and the second compensation value; a second compensation value based on the motor torque, the rotational angle, and the steering torque or a second compensation value based on the target torque, the rotational angle, and the steering torque
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662